DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/03/2019, 08/27/2019, 10/04/2019 is/are being considered by the examiner to the extent indicated on the IDSs in the filewrapper.

The information disclosure statement filed 05/03/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
FOR Refs 1-6 and NPL Refs 1-2 were not provided to the office, and therefore have not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,330,079 in view of Yang (US 4,530,642). 

Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims. Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Instant Application 16/402,741
US Pat. 10,330,079
Claim 1
Claim 1+13
An electric power generating apparatus comprising: 

a cage rotating around a cage axis and including a cage shaft; 


a plurality of turbines located within the cage, wherein each of the plurality of turbines includes one or more turbine blades and a turbine shaft, and is configured by two end points to fully rotate in a 360-degree circular path around a respective turbine axis different from the cage axis; and 



















an electric power generating motor coupled to the cage shaft, wherein the motor is configured to convert kinetic energy to electric energy, from rotation of the cage around the cage axis.
An apparatus with rotating turbines comprising:


a cage rotating around a cage axis, wherein the rotation of the cage around the cage axis induces a lift of the apparatus above a ground; and

a plurality of turbines located within the cage, wherein each of the plurality of turbines is configured by two end points to fully rotate in a 360-degree circular path around a respective turbine axis different from the cage axis, and wherein each of the plurality of turbines comprises a turbine blade having an adaptable shape;

a frame including a first frame portion and a second frame portion coupled to the first frame portion, and wherein the first frame portion pivots relative to the second frame portion; and

a first connection between an end of the frame and a region of the frame away from the end of the frame, wherein a length of the first connection is configured to change,

and wherein

changing the length of the first connection causes the adaptable shape of the turbine blade to conform to a flat shape and a curved shape.

The apparatus of claim 1, further comprising a motor to convert a kinetic energy from the rotation of the cage around the cage axis to electric energy or to convert a kinetic energy from the rotation of each of the plurality of turbines around the respective turbine axis to electric energy.
Claim 11
Claim 1+13
An electric power generating apparatus comprising: 

a cage rotating around a cage axis and including a cage shaft; 


a plurality of turbines located within the cage, wherein each of the plurality of turbines includes one or more turbine blades and a turbine shaft, and is configured by two end points to fully rotate in a 360-degree circular path around a respective turbine axis different from the cage axis; and 



















a motor coupled to a respective turbine shaft, wherein the motor is configured to convert kinetic energy to electric energy, from rotation of a respective turbine around the respective turbine axis.
An apparatus with rotating turbines comprising:


a cage rotating around a cage axis, wherein the rotation of the cage around the cage axis induces a lift of the apparatus above a ground; and

a plurality of turbines located within the cage, wherein each of the plurality of turbines is configured by two end points to fully rotate in a 360-degree circular path around a respective turbine axis different from the cage axis, and wherein each of the plurality of turbines comprises a turbine blade having an adaptable shape;

a frame including a first frame portion and a second frame portion coupled to the first frame portion, and wherein the first frame portion pivots relative to the second frame portion; and

a first connection between an end of the frame and a region of the frame away from the end of the frame, wherein a length of the first connection is configured to change,

and wherein

changing the length of the first connection causes the adaptable shape of the turbine blade to conform to a flat shape and a curved shape.

The apparatus of claim 1, further comprising a motor to convert a kinetic energy from the rotation of the cage around the cage axis to electric energy or to convert a kinetic energy from the rotation of each of the plurality of turbines around the respective turbine axis to electric energy.


Thus, it is apparent, for the broadening aspect, that patent claim 13 includes features that are not in application claim 1/11.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1/11 is anticipated by patent claim 13, with respect to the broadening aspect, then application claim 1/11 is obvious over patent claim 22 with respect to the broadening aspect.

With respect to the additional features recited in application claim 1, patent claim 13 fails to recite the application of a cage shaft, a turbine shaft, and that the motor is coupled to the cage shaft.  However Yang teaches (Fig1/2, cage shaft 12, turbine shaft38/34, generator 22, cage axis 14, turbine axis 32) that it is known in the art of wind turbines to utilize a shaft when having structure such as a cage/turbine rotate about an axis. Further Yang teaches (C3L20-27) that it is known in the art of wind turbines to couple a generator to the rotation shaft of cage 24 in order to extract energy. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a shaft for each of the rotating cage and turbine of the patent claim as Yang teaches that utilizing shafts is common practice to allow cage/turbine structure to be able to perform the function of rotating about an axis, and to couple the generator of the patent claim to the added cage shaft as the generator would implicitly have to be coupled to the cage shaft in order to perform the functional limitation to convert the kinetic energy of the cage shaft into electric energy of the patent claim and Yang teaches that this is a known art arrangement.

With respect to the additional features recited in application claim 11, patent claim 13 fails to recite the application of a cage shaft, a turbine shaft, and that the motor is coupled to the turbine shaft.  However Yang teaches (Fig1/2, cage shaft 12, turbine shaft38/34, motor 48, cage axis 14, turbine axis 32) that it is known in the art of wind turbines to utilize a shaft when having structure such as a cage/turbine rotate about an axis. The office notes that it is well known that a motor functions as a generator, and vice versa, depending on the direction of electric flow. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a shaft for each of the rotating cage and turbine of the patent claim as Yang teaches that utilizing shafts is common practice to allow cage/turbine structure to be able to perform the function of rotating about an axis, and to couple the motor of the patent claim to the added turbine shaft as the motor would implicitly have to be coupled to the turbine shaft in order to perform the functional limitation to convert the kinetic energy of the cage shaft into electric energy of the patent claim and Yang teaches that this is a known art arrangement.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Objections
Claims are objected to because of the following informalities:  
Preamble of dependent claims lack formal antecedent basis from their respective independent claims
Claims 2-10, 12-20
Claim 7
L1, amendment of “is configured to be inhibited” would greatly improve the clarity of the claim construction
L2, limitation “the apparatus” lacks formal antecedent basis
The instant objection is extended to all instances of the instant issue
L3, amendment of “is configured to be allowed” would greatly improve the clarity of the claim construction
Claim 8
L1, amendment of “is configured to be allowed” would greatly improve the clarity of the claim construction
L3, amendment of “is configured to be allowed” would greatly improve the clarity of the claim construction
Claim 9
L1, amendment of “is configured to be inhibited” would greatly improve the clarity of the claim construction
L4, amendment of “is configured to be inhibited” would greatly improve the clarity of the claim construction
Claims 17 and 18 are objected based on the corresponding issues as discussed in claims 7 and 8.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L4, limitation “and is configured …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is referenced by the cited limitation, as any of “a plurality of turbines”, “the cage”, “each of the plurality of turbines”, “one or more turbine blades”, or “a turbine shaft” may be fairly read as the corresponding structure.
For the purpose of applying art, the office will read “a plurality of turbines” as the corresponding referenced structure
Claim 2
L2, limitation “one or more turbine blades” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is part of the antecedent basis from Claim 1 L3-4
L8-9, limitation “the turbine blade” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is part of the antecedent basis from Claim 1 L3-4 or Claim2 L2
L9, limitation “conform to a flat shape and a curved shape” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown how the turbine blade is flat and curved simultaneously
For the purpose of applying art, the office will read the “and” as an “or”, as informed by the specification and the construction of the language in L6-9
Claim 3
L2, limitation “the connection” lacks antecedent basis, renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is based upon the first or second connection
L2, limitation “is shortened or lengthened” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires movement in order to infringe on the limitation, or if the cited limitation requires that the structure be capable of performing the recited movement
Claim 5
L1, limitation “the turbine blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper antecedent basis for the cited limitation
L2,3, limitation “the connection” lacks antecedent basis, renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is based upon the first or second connection
Claim 6
L1-2, 2-3, limitation “shortening … lengthening” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires movement in order to infringe on the limitation, or if the cited limitation requires that the structure be capable of performing the recited movement
Claim 9
L2, limitation “the turbine blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper antecedent basis for the cited limitation
L3, limitation “the ground” lacks antecedent basis
Claim 10
L2-3, limitation “the ground” lacks antecedent basis
Claim 11
L4, limitation “and is configured …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is referenced by the cited limitation, as any of “a plurality of turbines”, “the cage”, “each of the plurality of turbines”, “one or more turbine blades”, or “a turbine shaft” may be fairly read as the corresponding structure.
For the purpose of applying art, the office will read “a plurality of turbines” as the corresponding referenced structure
Claim 12
L2, limitation “one or more turbine blades” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is part of the antecedent basis from Claim 11
L8-9, limitation “the turbine blade” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is part of the antecedent basis from Claim 11 or Claim 12
L9, limitation “conform to a flat shape and a curved shape” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown how the turbine blade is flat and curved simultaneously
For the purpose of applying art, the office will read the “and” as an “or”, as informed by the specification and the construction of the language in L6-9
Claim 13
L2, limitation “the connection” lacks antecedent basis, renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is based upon the first or second connection
L2, limitation “is shortened or lengthened” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires movement in order to infringe on the limitation, or if the cited limitation requires that the structure be capable of performing the recited movement
Claim 15
L1, limitation “the turbine blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper antecedent basis for the cited limitation
L2,3, limitation “the connection” lacks antecedent basis, renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is based upon the first or second connection
Claim 16
L1-2, 2-3, limitation “shortening … lengthening” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires movement in order to infringe on the limitation, or if the cited limitation requires that the structure be capable of performing the recited movement
Claim 19
L3, limitation “the ground” lacks antecedent basis
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, 17-18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 4,530,642).
Claim 1
Yang discloses: 
“An electric power generating apparatus comprising: 
a cage (best seen Fig1/2, arm 24) rotating around a cage axis (axis 14) and including a cage shaft (shaft 12); 
a plurality of turbines located within the cage (sail 28 arrangement on ends of arm 24), wherein each of the plurality of turbines includes one or more turbine blades (sail 28) and a turbine shaft (shaft 34/38), and is configured by two end points (vertical end points of shaft 38 within structure 40) to fully rotate in a 360-degree circular path around a respective turbine axis different from the cage axis (functional limitation. Sail 28 arrangement capable to fully rotate about axis 32); and 
an electric power generating motor coupled to the cage shaft (generator 22), wherein the motor is configured to convert kinetic energy to electric energy, from rotation of the cage around the cage axis (functional limitation. C3L20-25).”
The noted above limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 7
Yang discloses: “The apparatus of claim 1, wherein …”
The following limitations “… a rotation of the cage around the cage axis is inhibited when the apparatus is in a first mode (best seen Fig1, generator 22 is capable controlling the rotation of wheel 18 / shaft 12 when run as a motor), and wherein a rotation of each of the plurality of turbines around the respective turbine axis is allowed when the apparatus is in the first mode (best seen Fig2, motor 48 selectively controls rotation of shaft 34/38).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 8
Yang discloses: “The apparatus of claim 1, wherein …”
The following limitations “… a rotation of the cage around the cage axis is allowed when the apparatus is in a second mode (best seen Fig1, generator 22 is capable controlling the rotation of wheel 18 / shaft 12 when run as a motor), and wherein a rotation of each of the plurality of turbines around the respective turbine axis is allowed when the apparatus is in the second mode (best seen Fig2, motor 48 selectively controls rotation of shaft 34/38).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 9
Yang discloses: “The apparatus of claim 1, wherein …”
The following limitations “… a rotation of the cage around the cage axis is inhibited when the apparatus is in a third mode (best seen Fig1, generator 22 is capable controlling the rotation of wheel 18 / shaft 12 when run as a motor), and wherein the turbine blade remains in a horizontal position relative to the ground (sail 28 arrangement has a horizontal position relative to a ground) and a rotation of each of the plurality of turbines around the respective turbine axis is inhibited when the apparatus is in the third mode (best seen Fig2, motor 48 selectively controls rotation of shaft 34/38).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 11
Yang discloses: 
“An electric power generating apparatus comprising: 
a cage (best seen Fig1/2, arm 24) rotating around a cage axis (axis 14) and including a cage shaft (shaft 12); 
a plurality of turbines located within the cage (sail 28 arrangement on ends of arm 24), wherein each of the plurality of turbines includes one or more turbine blades (sail 28) and a turbine shaft (shaft 34/38), and is configured by two end points (vertical end points of shaft 38 within structure 40) to fully rotate in a 360-degree circular path around a respective turbine axis different from the cage axis (functional limitation. Sail 28 arrangement capable to fully rotate about axis 32); and 
a motor coupled to a respective turbine shaft (motor 48), wherein the motor is configured to convert kinetic energy to electric energy, from rotation of a respective turbine around the respective turbine axis (functional limitation. motor 48 is capable of functioning as a generator, and vice versa, depending on the direction of electric flow).”
The noted above limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 17
Yang discloses: “The apparatus of claim 11, wherein …”
The following limitations “… a rotation of the cage around the cage axis is inhibited when the apparatus is in a first mode (best seen Fig1, generator 22 is capable controlling the rotation of wheel 18 / shaft 12 when run as a motor), and wherein a rotation of each of the plurality of turbines around the respective turbine axis is allowed when the apparatus is in the first mode (best seen Fig2, motor 48 selectively controls rotation of shaft 34/38).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 18
Yang discloses: “The apparatus of claim 11, wherein …”
The following limitations “… a rotation of the cage around the cage axis is allowed when the apparatus is in a second mode (best seen Fig1, generator 22 is capable controlling the rotation of wheel 18 / shaft 12 when run as a motor), and wherein a rotation of each of the plurality of turbines around the respective turbine axis is allowed when the apparatus is in the second mode (best seen Fig2, motor 48 selectively controls rotation of shaft 34/38).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-6, 12-16, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Saito (JPS 5566670).
Claim 2
Yang discloses the arrangement of claim 1.
Yang is silent to the application of the claimed frame.
Saito teaches the limitations as noted below. Saito further teaches (abstract) that due to the variance of turnbuckles 10/11 and vane portions 5/6/7 that the arrangement is able to gain the benefit of desired rotational output of the system regardless of the direction of the wind at all times.
“… wherein each of the plurality of turbines comprises: 
one or more turbine blades having an adaptable shape (abstract: best seen Fig2-5, vane 5/6/7); 
a frame including a first frame portion (arm 16) and a second frame portion (turnbuckles 10/11) coupled to the first frame portion (best seen Fig4/5), and wherein the first frame portion pivots relative to the second frame portion (abstract; best seen Fig4); and 
a first connection between an end of the frame and a region of the frame away from the end of the frame (best seen Fig4/5, first connection is span between left tip 12 of vane portion 6 via turnbuckle 10), wherein a length of the first connection is configured to change (best seen Fig4, ‘shadow’ location, turnbuckle 10 able to length/shorten), wherein changing the length of the first connection causes the adaptable shape of the turbine blade to conform to a flat shape and a curved shape (best seen Fig4/5, ‘shadow’ location, turnbuckle 10 able to length/shorten, abstract).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Yang to perform the simple substitution of the sail 28 and flexible uprights 36 of Yang for the variable vane arrangement of Saito as a simple substitution of one known art solution of an adjustable blade for another known art solution, and further in order to gain the benefit of desired rotational output of the system regardless of the direction of the wind at all times as taught by Saito.
Claim 3
The combination of Yang and Saito, discloses: “The apparatus of claim 2, wherein the first frame portion pivots relative to the second frame portion when the length of the connection is shortened or lengthened (Saito: Abstract; best seen Fig4/5).”
Claim 4
The combination of Yang and Saito, discloses: “The apparatus of claim 2, further comprising a second connection between the end of the frame and the region of the frame away from the end of the frame (Saito: best seen Fig4/5, second connection is span between right tip 13 of vane portion 7 via turnbuckle 11).”
Claim 5
The combination of Yang and Saito, discloses: “The apparatus of claim 4, wherein the adaptable shape of the turbine blade comprises the flat shape when the length of the connection is the same as a length of the second connection (Saito: best seen Fig4/5, vane 5/6/7 has a flattened shape when both first and second connection are extended outward from center shaft 3), and the curved shape when the length of the connection is different from the length of the second connection (Saito: vane 5/6/7 has a curved shape when turnbuckles 10/11 are set to different lengths).”
Claim 6
The combination of Yang and Saito, discloses: “The apparatus of claim 4, wherein shortening the connection while concurrently lengthening the second connection or shortening the second connection while concurrently lengthening the first connection forms the curved shape (functional limitation. Saito: vane 5/6/7 has a curved shape when turnbuckles 10/11 are shortened/lengthened differently).”
Claim 12
The combination of Yang and Saito, discloses: “The apparatus of claim 11, wherein each of the plurality of turbines comprises: one or more turbine blades having an adaptable shape (Saito: abstract: best seen Fig2-5, vane 5/6/7); a frame including a first frame portion (Saito: arm 16) and a second frame portion (Saito: turnbuckles 10/11) coupled to the first frame portion (Saito: best seen Fig4/5), and wherein the first frame portion pivots relative to the second frame portion (Saito: abstract, best seen Fig4); and a first connection between an end of the frame and a region of the frame away from the end of the frame (Saito: best seen Fig4/5, first connection is span between left tip 12 of vane portion 6 via turnbuckle 10), wherein a length of the first connection is configured to change (best seen Fig4, ‘shadow’ location, turnbuckle 10 able to length/shorten), wherein changing the length of the first connection causes the adaptable shape of the turbine blade to conform to a flat shape and a curved shape (best seen Fig4/5, ‘shadow’ location, turnbuckle 10 able to length/shorten, abstract).”
Claim 13
The combination of Yang and Saito, discloses: “The apparatus of claim 12, wherein the first frame portion pivots relative to the second frame portion when the length of the connection is shortened or lengthened (Saito: Abstract; best seen Fig4/5).”
Claim 14
The combination of Yang and Saito, discloses: “The apparatus of claim 12, further comprising a second connection between the end of the frame and the region of the frame away from the end of the frame (Saito: best seen Fig4/5, second connection is span between right tip 13 of vane portion 7 via turnbuckle 11).”
Claim 15
The combination of Yang and Saito, discloses: “The apparatus of claim 14, wherein the adaptable shape of the turbine blade comprises the flat shape when the length of the connection is the same as a length of the second connection (Saito: best seen Fig4/5, vane 5/6/7 has a flattened shape when both first and second connection are extended outward from center shaft 3), and the curved shape when the length of the connection is different from the length of the second connection (Saito: vane 5/6/7 has a curved shape when turnbuckles 10/11 are set to different lengths).”
Claim 16
The combination of Yang and Saito, discloses: “The apparatus of claim 14, wherein shortening the connection while concurrently lengthening the second connection or shortening the second connection while concurrently lengthening the first connection forms the curved shape (functional limitation. Saito: vane 5/6/7 has a curved shape when turnbuckles 10/11 are shortened/lengthened differently).”

Claim 10, 19, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Saito, and in further view of Sullivan (US 2011/0081243).
Claim 10
The combination of Yang and Saito, discloses the arrangement of claim 1.
The combination of Yang and Saito is silent to the arrangement lifting off the ground.
Sullivan teaches (Fig9/10; Para45) that kite-cable-spool wind turbines are a known art alternative working environment relative to ground-mounted wind turbines, and that kite-cable-spool wind turbines provide the advantage of being used at higher elevations where there are strong wind currents.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the combination of Yang and Saito to become a kite-cable-spool wind turbine in order to take advantage of the strong wind currents above the ground, and such a modification would have been obvious as the modification is a simple substitution of one art known working environment for wind turbines for another art known working environment.
Claim 19
The combination of Yang, Saito, and Sullivan, discloses: “The apparatus of claim 11, wherein the plurality of turbines configured such that a rotation of each of the plurality of turbines around the respective turbine axis lifts the apparatus above the ground (limitation is within the bounds of the discussion and modification discussed in claim 10).”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747